Citation Nr: 1823272	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for lumbar spine disability, to include degenerative joint disease (DJD) and degenerative disc disease (DDD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  A May 2013 rating decision by the RO considered additional evidence submitted within the one year appeal period and readjudicated the claim.  A timely appeal followed.

In September 2016, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

This matter was remanded by the Board in September 2017 for additional development.  The matter has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's lumbar disability is not caused by, a result of, or otherwise etiologically related to service; nor is it proximately due or aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, for lumbar disability have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2012 and January 2013.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  In its September 2017 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ), in pertinent part, obtained outstanding Social Security Administration records, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.  

Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Alternatively, service connection may be established on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. 38 C.F.R. § 3.310 (a); Wallin v. West, 11 Vet. App. 509 (1998).  While the applicable laws and regulations do not provide a definition of "proximate cause," generally it is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003).

	Discussion

The relevant evidence of record consists of the Veteran's service treatment records (STRs), post-service VA and private treatment records, including VA examination provided in May 2013, and lay statements by the Veteran and other sources.

Based on a review of the record, the Board finds that service connection is not warranted for the Veteran's claimed lumbar disability on a direct basis.

In making this finding, the Board notes that STRs are negative for any complaints and/or treatment for or diagnosis of a lumbar disability.  The Board further notes that the Veteran first exhibited symptoms of lower back pain in or around 1998, i.e., nearly two decades after service.  The Veteran has not contended (nor does the medical evidence otherwise reflect) that the Veteran's lumbar disability is directly caused by or a result of his military service.  Rather, the Veteran has consistently claimed his lumbar disability is secondary to his service-connected left knee disability.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lumbar disability on a direct basis.

Next, the Board turns to whether entitlement to service connection is warranted on a secondary basis.  Based on a review of the record, the Board finds that service connection is not warranted for the Veteran's claimed lumbar disability on a secondary basis because the evidence of record does not demonstrate that the Veteran's lumbar disability is proximately due to or aggravated by his service-connected left knee disability.

In making this finding, the Board accords significant probative weight to the VA medical examination provided in May 2013.  The examinations and/or opinions reflect the examiner reviewed the Veteran's pertinent medical history, and rendered findings consistent with the remainder of the evidence.

Report of the May 2013 VA examination noted, in pertinent part, the Veteran's statements regarding history of low back pain with onset in or around 1998.  The Veteran was diagnosed with DJD and DDD.  The examiner opined that the Veteran's lumbar disability is less likely than not proximately due to or the result of the Veteran's left knee disability.  In doing so, the examiner initially highlighted that the Veteran's STRs are negative for any complaints of or treatment for a back condition throughout the remainder of service.  The Board notes that the Veteran denied any recurrent back pain on his December 1979 separation report of medical history.  The examiner indicated that the Veteran's lumbar disability is likely due to normal aging.  He referenced a May 2012 MRI conducted by an orthopedic professional, which indicated relatively minimal degenerative changes of the lumbar spine given the Veteran's age.  The examiner also alluded to the Veteran's occupational history doing manual labor as a contributing factor to his pain.  Lastly, the examiner indicated there is nothing in the record to support the presence of a history of "profoundly abnormal gait" beyond normal progression, which would be required to consider an association between the Veteran's lumbar disability and his left knee disability.  

The Board acknowledges the March 2013 statement by L.G. Sassadeck, which provides a positive nexus.  In particular, he indicated that as a result of gait changes over the years resulting due to left knee pain, the Veteran developed chronic low back pain.  No further opinion or rationale was provided.  See Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. . . to make an informed decision as to what weight to assign to a doctor's opinion"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Weighed against the relatively thorough analysis provided by the May 2013 VA examiner, the Board affords less probative weight to the March 2013 private opinion.  Notably, while the May 2013 VA examiner acknowledged the Veteran's abnormal gait, he further indicated that the evidence of record did not support an abnormal gait of such severity to result in the Veteran's lumbar disability.  

Moreover, the Board acknowledges sporadic treatment records which reflect a "possibility" that the Veteran's knee injury could be a source of the Veteran's recurrent back pain.  For instance, treatment records dated in December 2011 and February 2012 note the "possibility;" however, suggested that the evidence is not sufficient to provide a medical nexus.  

The Board has considered the Veteran's statements that his claimed lumbar disability is secondary to his service-connected left knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the cause or aggravation of the Veteran's lumbar disability is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation and/or aggravation of his lumbar disability, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lumbar disability.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection, to include on a secondary basis, for lumbar spine disability is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


